DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro (US PGPub 2013/0207673) in view of Ohta (US PGPub 2010/0043550), Niimi (US PGPub 2014/0077824), and Monk (US Patent No. 6,401,545).
Regarding claim 1, Tondokoro discloses a humidity sensor (para. [0003]) comprising: 
a first semiconductor chip (Fig. 1B, para. [0034]:  silicon substrate 10 with surface protected by an insulator), the first semiconductor chip including a humidity sensing part (Fig. 3, para. [0028]:  sensor section 20 on chip substrate 10) and a plurality of first pads (Fig. 3, para. [0029]:  pads 40a for connection to an external circuit). 
Tondokoro appears not to explicitly disclose that the plurality of first pads is arranged along a first side of the first semiconductor chip; and a second semiconductor chip, mounted with the first semiconductor chip, and configured to process signals input via a plurality of first bonding wires coupled to the plurality of first pads.
Ohta discloses in Fig. 1, a humidity sensing semiconductor chip (200, para. [0042]:  sensor element; para. [0051]:  with semiconductor substrate; para. [0142]:  humidity sensing) with a plurality of pads provided at an appropriate peripheral portion (para. [0059-0060]), the sensor chip stacked on a signal processing semiconductor chip (300, para. [0061]) processing signals to/from the sensor chip via bonding wires (500) coupled to the pads (para. [0059-0061]).  The stacked configuration provides a footprint area efficient arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacked configuration of Ohta with the device of Tondokoro to provide an area efficient packaged device.  In so doing, the plurality of first pads is arranged along a first side of the first semiconductor chip; and there is a second semiconductor chip, mounted with the first semiconductor chip, and configured to process signals input via a plurality of first bonding wires coupled to the plurality of first pads.
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip has a rectangular shape with a second side opposing the first side in a plan view; and a single encapsulating member that encapsulates the plurality of first bonding wires, the encapsulating member having an opening exposing the humidity sensing part, the opening having a rectangular shape in the plan view with a center position of the opening in the plan view offset toward the second side so that a distance between the second side and the center position of the opening is shorter than a distance between the second side and a center position of the first semiconductor chip in the plan view.  
Niimi discloses in Figs. 1-3, a humidity sensor system including a humidity sensor chip (10, para. 0036) and a circuit chip (113, para. [0036]) electrically connected together by bonding wires (115, para. [0037]) via pads (40, para. [0040]) on the humidity sensor chip (10).  Further bonding wires (116, para. [0037]) connect the circuit chip (113) to package leads (114, para. [0037]) on the bottom of the package casing (110, para. [0036]).  An encapsulating member (50, para. [0040]) covers both sets of bonding wires and their connection pads (para. [0037]).  The humidity sensor chip (10) has a rectangular shape in plan view (Fig. 2) with pads (40) arranged along a first side (bottom).  The encapsulation member (50, para. [0040]) covers the pads (40) along the first side (bottom) and has an opening due to a dam (60, para. [0040]) restraining the encapsulation during formation to expose a humidity detection section (30) along the second side (top).  As shown in Fig. 2, the opening appears to have a rectangular shape in plan view that exposes the center position of the rectangular sensor chip.  Further, Fig. 8 discloses that the dam section can have a rectangular ring shape to surround the humidity detection portion (para. [0084]).  Niimi discloses that the dam is formed from a combination of the humidity detection electrodes and the detection film to simplify the manufacturing process and provide a more reliably formed encapsulation member opening (para. [0014-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dam formation method of Niimi, including the fully enclosed rectangular dam of Fig. 8, with the single-sided pads and offset humidity detection portion of Fig. 2, in the stacked configuration of Tondokoro as combined, to provide for a simplified and reliable encapsulation opening formation while allowing all bonding wires and pads to be fully encapsulated.  This is also a simple substitution of known elements for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the first semiconductor chip has a rectangular shape with a second side opposing the first side in a plan view; and a single encapsulating member that encapsulates the plurality of first bonding wires, the encapsulating member having an opening exposing the humidity sensing part, the opening having a rectangular shape in the plan view with a center position of the opening in the plan view offset toward the second side so that a distance between the second side and the center position of the opening is shorter than a distance between the second side and a center position of the first semiconductor chip in the plan view.
Tondokoro as combined appears not to explicitly disclose that the encapsulating member is made of a resin that encapsulates the first semiconductor chip and the second semiconductor chip. 
Monk discloses in Fig. 2 (see also Fig. 6), and col. 3, lines 9-35, a selective encapsulation (protective dam 150 and encapsulation 160) for, among others, a humidity sensor providing an opening in the encapsulation such that the capacitive diaphragm is free from encapsulation while the remainder of the package is encapsulated for environmental protection.  Monk also discloses that epoxy resin is a suitable material for forming an encapsulating member (col. 2, lines 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate all portions of the package except the portion inside the dam with the humidity sensor to provide maximum environmental protection; and to use epoxy resin as the encapsulating member, this being an equivalent known for the same purpose (see, for example, M.P.E.P. § 2144.06 II).  In so doing, the encapsulating member is made of a resin that encapsulates the first semiconductor chip and the second semiconductor chip. 
Regarding claim 2, Tondokoro as combined further discloses that the center position of the first semiconductor chip is located within the opening in the plan view (Niimi, Fig. 2, dashed line at bottom indicating the coverage of encapsulating member 50).
Regarding claim 3, Tondokoro as combined further discloses that the first semiconductor chip has a rectangular shape having the first side and the second side (Niimi, Fig. 2, 10 appears to be approximately square).
Tondokoro as combined appears not to explicitly disclose that the first side and the second sider are shorter sides of the rectangular shape.
However, the difference between a square and the claimed rectangle does not appear to provide a patentable distinction over this art.  “(W)here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP § 2144.04 IV(A)).
Regarding claim 7, Tondokoro further discloses (para. [0031]) that the first semiconductor chip further includes a semiconductor substrate (10, para. [0034]:  silicon), wherein
the humidity sensing part (20) includes a first electrode (21) arranged above the semiconductor substrate via an insulating layer (para. [0034]), a humidity sensing layer (22) formed on the first electrode, and a second electrode (23) formed on the humidity sensing layer, and 
the humidity sensing layer is arranged between the first electrode and the second electrode.
Regarding claim 8, Tondokoro further discloses that the humidity sensing layer (22) is made of polyimide (para. [0034]).
Regarding claim 15, Tondokoro as combined further discloses a semiconductor substrate (Niimi, Fig. 1, para. [0036]:  bottom of casing 110; the Examiner notes that in the context of the disclosure, no semiconductor material is disclosed as the further substrate, so this semiconductor package substrate is reasonably in context construed as a semiconductor substrate); and 
a plurality of second pads (Niimi, Fig. 1) provided on the semiconductor substrate and coupled to the second semiconductor chip via a plurality of second bonding wires (Niimi, 116, para. [0037]), wherein the resin of the encapsulating member encapsulates the plurality of second bonding wires (Niimi, para. [0037]:  all bonding wires and pads are covered).
Regarding claim 16, Tondokoro as combined further discloses that the first semiconductor chip (Niimi, 10, Fig. 2) includes no pads (Niimi, 40, Fig. 2) arranged along the second side (top).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Niimi, and Monk, and further in view of Hoshika (US PGPub 2017/0082051) as evidenced by Yamaguchi (US PGPub 2019/0277820).
Regarding claim 4, Tondokoro further discloses Figs. 3-4 and para. [0028-0029] & [0037], an integrated circuit section (40) in the silicon substrate (10) for determining a capacitive difference between the sensor (20) and reference (30) capacitors.  
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a temperature sensing part, and the opening further exposes the temperature sensing part.
Hoshika discloses a humidity sensing system (Fig. 2, para. [0023]) including a capacitive humidity sensor (21, Fig. 3, para. [0025-0026]) combined with a band-gap temperature sensor (31, Fig. 4, para. [0027]:  base-collector-couple BJTs), the latter to measure the air temperature of the humid air to be sensed to provide absolute humidity reading as a function of temperature for the capacitive humidity detector (Figs. 5-6, para. [0034-035]).  As further evidence, see Yamaguchi Fig. 5 and para. [0051] & [0055], which discloses a humidity sensing part (68) and a temperature sensing part (67) together exposed by an opening (65a) in an encapsulation member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a proximate temperature sensor as in Hoshika in Tondokoro as combined for the air humidity to be sensed to increase measurement accuracy.  Moreover, integration in the silicon substrate of Tondokoro provides temperature most proximate to the humidity sensing capacitor, integration of components typically providing improved cost, and integration of temperature sensing with a humidity sensor being well-known in the art.  In so doing, the first semiconductor chip further includes a temperature sensing part, and the opening further exposes the temperature sensing part.
Regarding claim 5, Tondokoro as combined further discloses that the temperature sensing part has a band-gap structure including one or a plurality of pn junction diodes (Hoshika, Fig. 4:  base-collector-coupled BJTs).
Claims 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Niimi and Monk, and further in view of Hatzilambrou (US PGPub 2003/0039084).
Regarding claim 9, Tondokoro further discloses Figs. 3-4 and para. [0028-0029] & [0037], an integrated circuit section (40) in the silicon substrate (10) for determining a capacitive difference between the sensor (20) and reference (30) capacitors.
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes an electrostatic discharge protection circuit coupled to input terminals or output terminals of the humidity sensing part.
Hatzilambrou discloses in Figs. 3-7, a general electrostatic discharge protection system for integrated circuits (para. [0004]:  particularly silicon susceptible to ESD damage) connected between I/O pads and power pads (para. [0021]:  general protection from pulses between any two pads), comprising diodes, NMOS, and PMOS devices fabricated using a standard silicon RF CMOS FEOL process flow for low cost (para [0048]:  N-well/P-substrate process; Figs. 4-5, para. [0052-0056]:  standard MOS devices used in power rail shunt; Figs. 6-7, para. [0057-0061]:  I/O protection diodes fabricated by standard diffusion implant regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a general ESD protection system per Hatzilambrou in Tondokoro as combined to provide protection for on-chip silicon circuitry.  In so doing, the first semiconductor chip further includes an electrostatic discharge protection circuit coupled to input terminals or output terminals of the humidity sensing part.
Regarding claim 12, Tondokoro as combined further discloses that the semiconductor substrate is a p-type semiconductor substrate (Hatzilambrou, para. [0048]), and the electrostatic discharge protection circuit includes a NMOS transistor (M3, Hatzilambrou Figs. 4-5).
Regarding claim 13, Tondokoro further discloses that the humidity sensing layer (22) is made of polyimide (para. [0034]).
Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Niimi, Monk, and Hatzilambrou, and further in view of Hoshika (US PGPub 2017/0082051) and Horng (US PGPub 2013/0328614).
Regarding claim 10, Tondokoro as combined therein discloses that the ESD devices comprise standard FEOL processes, e.g. source/drain/diode diffusion region formation (Hatzilambrou, Figs. 4-7, para. [0052-0061]), and thus that at least a part of a diffusion layer forming the electrostatic discharge protection circuit has a depth from a surface of the semiconductor substrate (standard FEOL diffusion depth).
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a temperature sensing part.
Hoshika discloses a humidity sensing system (Fig. 2, para. [0023]) including a capacitive humidity sensor (21, Fig. 3, para. [0025-0026]) combined with a band-gap temperature sensor (31, Fig. 4, para. [0027]:  base-collector-couple BJTs), the latter to measure the air temperature of the humid air to be sensed to provide absolute humidity reading as a function of temperature for the capacitive humidity detector (Figs. 5-6, para. [0034-035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a proximate temperature sensor as in Hoshika in Tondokoro as combined for the air humidity to be sensed to increase measurement accuracy.  Moreover, integration in the silicon substrate of Tondokoro provides temperature most proximate to the humidity sensing capacitor, integration of components typically providing improved cost, and integration of temperature sensing with a humidity sensor being well-known in the art.  In so doing, the first semiconductor chip further includes a temperature sensing part.
Tondokoro as combined appears not to explicitly disclose that the depth of the diffusion layer forming the electrostatic discharge protection circuit is identical to a depth of a diffusion layer included in the temperature sensing part from the surface of the semiconductor substrate.
Horng discloses that bandgap reference temperature sensors have typically been made in standard CMOS FEOL processes using parasitic BJTs formed from standard diffusion implant regions (para. [0002] & [0018-0020]), particularly for process nodes above 20nm with less heavily-doped implant regions (para. [0002] & [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the BJTs in the temperature sensing part of Tondokoro as combined (Hoshika, Fig. 4) from the standard FEOL process as in Horng to minimize process cost.  In so doing, the parasitic BJTs are made from standard diffusion implant regions, the depth of the diffusion layer forming the electrostatic discharge protection circuit is identical to a depth of a diffusion layer included in the temperature sensing part from the surface of the semiconductor substrate.
Regarding claim 11, Tondokoro as combined further discloses that the temperature sensing part has a band-gap structure including one or a plurality of bipolar transistors having a base and a collector thereof that are coupled to each other (Hoshika, Fig. 4:  base-collector-coupled BJTs).
Regarding claim 14, Tondokoro as combined further discloses that the electrostatic discharge protection circuit is further coupled to input terminals or output terminals of the temperature sensing part (Hatzilambrou:  general ESD protection system for all chip I/O and power pads).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Niimi, and Monk, and further in view of Kono (US PGPub 2017/0315104) as evidenced by Kovac (US Patent No. 4,277,742).
Regarding claim 16, Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a heater part provided under the humidity sensing part, the heater part is arranged inside an area of the opening of the encapsulating member in the plan view, and the humidity sensing part is arranged inside an area of the heater part in the plan view.
Kono discloses in Fig. 5 and para. [0077], a humidity sensor chip (21) in which a humidity sensing part (37) exposed by an opening in an encapsulation member (35, para. [0073) is arranged over a heater (40).  Kono further discloses in para. [0084-0085] that is allows operation at different prescribed temperatures of the humidity sensing part for malfunction determination.  (As further evidence of the arrangement of the heater under the humidity sensing part, see Kovac, Fig. 7, col. 7, lines 3-11, which discloses heater serpentine 74 under humidity sensor 62.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater of Kono in Tondokoro as combined to allow operation at different prescribed temperatures of the humidity sensing part for malfunction determination.  In so doing, the first semiconductor chip further includes a heater part provided under the humidity sensing part, the heater part is arranged inside an area of the opening of the encapsulating member in the plan view, and the humidity sensing part is arranged inside an area of the heater part in the plan view.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Niimi, and Monk, and Kono as evidenced by Kovac, and further in view of Yamaguchi (US PGPub 2019/0277820).
Regarding claim 18, Tondokoro as combined further discloses a formation tolerable area is arranged inside the area of the opening of the encapsulating member in the plan view (in the context of the Instant Application para. [0051], this appears to be an exposed area within manufacturing tolerance and is implicit in the prior art), and the humidity sensing part and the heater part are arranged inside the formation tolerable area in the plan view.
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a temperature sensing part, and that the temperature sensing part is arranged inside the formation tolerable area in the plan view.
Yamaguchi discloses in Fig. 5 and para. [0051] & [0055], a humidity sensing part (68) and a temperature sensing part (67) together exposed by an opening (65a) in an encapsulation member, the temperature sensing part directly measuring the ambient air temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a proximate temperature sensor as in Yamaguchi in Tondokoro as combined for the air temperature to be sensed to increase measurement accuracy.  In so doing, the temperature sensing part is arranged inside the formation tolerable area in the plan view.
Regarding claim 19, Tondokoro as combined further discloses that the temperature sensing part does not overlap the humidity sensing part and the heater part in the plan view (so as to directly measure ambient air temperature).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891